Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the step of rotating a first diffractive or refractive optical element at a second angular velocity about a second axis of rotation and controlling a stationary laser source to emit light along an emission beam path that passes through the first diffractive or refractive optical element before being incident upon the scanning mirror in order to reflect the light onto scanning beam path as set forth in the claimed combination.

The reference cited in IDS filed, EP 3 187 895 A1, discloses a method of lidar scanning over a rotational range (Fig. 7 and paras [0106]-[0108]) comprising: 
rotating an angled scanning mirror (516) at a first angular velocity about a first axis of rotation (45 degrees); and
rotating a first diffractive or refractive optical element (700 prism) at a second angular velocity about a second axis of rotation.
However, the prior art does not disclose the step of controlling a stationary laser source to emit light along an emission beam path that passes through the first diffractive or refractive optical element before being incident upon the scanning mirror in order to reflect said light onto a scanning beam path as set forth in the claimed combination.

Wang et al (US 10,295,659 B2) discloses a method of lidar scanning over a rotational range (Fig. 1 and columns 4-5) comprising: 
rotating a first diffractive or refractive optical element at a second angular velocity about a second axis of rotation (151, 152).
However, the prior art does not disclose the step of rotating an angled scanning mirror at a first angular velocity about a first axis of rotation; and controlling a stationary laser source to emit light along an emission beam path that passes through the first diffractive or refractive optical element before being incident upon the scanning mirror in order to reflect said light onto a scanning beam path as set forth in the claimed combination.

Bills et al (US 2018/0062345 A1) discloses a method of lidar scanning over a rotational range (Fig. 6 and paras [0071]-[0076]) comprising: 
rotating a first diffractive or refractive optical element at a second angular velocity about a second axis of rotation (68, 69).
However, the prior art does not disclose the step of rotating an angled scanning mirror at a first angular velocity about a first axis of rotation; and controlling a stationary laser source to emit light along an emission beam path that passes through the first diffractive or refractive optical element before being incident upon the scanning mirror in order to reflect said light onto a scanning beam path as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/17/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872